Exhibit 10.1


PROMISSORY NOTE
Principal
Loan Date
Maturity
Loan No
Call / Coll
Account
Officer
Initials
$1,215,700.00
4/20/2020
4/20/2022
4683937107
025 / 001
S004409
SSH
 
Reference in the boxes are for Lender's use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing "***" has been omitted due to text length limitations.

Borrower:
SD SOYBEAN PROCESSORS LLC
Lender:
First Bank & Trust
 
100 CASPIAN AVE
 
Brookings
 
VOLGA, SD 57071-0500
 
520 8th St
 
 
 
PO Box 5057
 
 
 
Brookings, SD 57006
 
 
 
 
 
 
 
 
Principal Amount: $1,215,700.00
 
Date of Note: April 20, 2020

PROMISE TO PAY. SD SOYBEAN PROCESSORS LLC ("Borrower") promises to pay to First
Bank & Trust ("Lender"),or order, in lawful money of the United States of
America, the principal amount of One Million Two Hundred Fifteen Thousand Seven
Hundred & 00/100 Dollars ($1,215,700.00), together with Interest on the unpaid
principal balance from April 20, 2020, calculated as described in the "INTEREST
CALCULATION METHOD" paragraph using an Interest rate of 1.000% per annum based
on a year of 360 days,until paid in full. The Interest rate may change under the
terms and conditions of the "INTEREST AFTER DEFAULT" section.
PAYMENT. Borrower will pay this loan in 17 payments of $68,428.16 each payment
and an irregular last payment estimated at $68,428.20. Borrower's first payment
Is due November 20, 2020, and all subsequent payments are due on the same day of
each month after that. Borrower's final payment will be due on April 20, 2022,
and will be for all principal and all accrued interest not yet paid. Payments
Include principal and interest. Unless otherwise agreed or required by
applicable law, payments will be applied first to any accrued unpaid Interest;
then to principal; then to any escrow or reserve account payments as required
under any mortgage, deed of trust, or other security Instrument or security
agreement securing this Note; and then to any unpaid collection costs. Borrower
will pay Lender at Lender's address shown above or at such other place as Lender
may designate In writing.
INTEREST CALCULATION METHOD. Interest on this Note Is computed on a 365/360
basis; that Is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance Is outstanding. All interest payable under
this Note Is computed using this method.
PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower's obligation to continue to make payments
under the payment schedule. Rather, early payments will reduce the principal
balance due and may result in Borrower's making fewer payments. Borrower agrees
not to send Lender payments marked paid in full". "without recourse", or similar
language. If Borrower sends such a payment, Lender may accept it without losing
any of Lender's rights under this Note, and Borrower will remain obligated to
pay any further amount owed to Lender. All written communications concerning
disputed amounts, Including any check or other payment instrument that Indicates
that the payment constitutes "payment In full" of the amount owed or that Is
tendered with other conditions or limitations or as full satisfaction of a
disputed amount must be malled or delivered to: First Bank & Trust, Attn:Loan
Operations, PO Box 5057, Brookings, SD 57006.
INTEREST AFTER DEFAULT. Upon default.including failure to pay upon final
maturity, the total sum due under this Note will continue to accrue interest at
the Interest rate under this Note.
DEFAULT. Each of the following shall constitute an event of default ("Event of
Default") under this Note: Payment Default. Borrower falls to make any payment
when due under this Note.
Other Defaults. Borrower fails to comply with or to perform any other term,
obligation.covenant or condition contained In this Note or in any of the related
documents or to comply with or to perform any term, obligation, covenant or
condition contained In any other agreement between Lender and Borrower.
False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower's behalf under this Note or the related
documents is false or misleading In any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
Death or Insolvency. The dissolution of Borrower (regardless of whether election
to continue Is made), any member withdraws from Borrower, or any other
termination of Borrower's existence as a going business or the death of any
member, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower's property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help. repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower's accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which Is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond





--------------------------------------------------------------------------------

Exhibit 10.1


for the dispute.
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
Indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the Indebtedness evidenced by this Note.
Adverse Change. A material adverse change occurs in Borrower's financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.
Insecurity. Lender In good faith believes Itself insecure.
Cure Provisions. If any default, other than a default in payment, Is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, It may be cured if Borrower,
after Lender sends written notice to Borrower demanding cure of such default:
(1) cures the default within ten (10) days; or (2) if the cure requires more
than ten (10) days, immediately initiates steps which Lender deems In Lender's
sole discretion to be sufficient to cure the default and thereafter continues
and completes all reasonable and necessary steps sufficient to produce
compliance as soon as reasonably practical.
LENDER'S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due,and then
Borrower will pay that amount.
ATTORNEYS' FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender's attorneys' fees
and Lender's legal expenses, whether or not there is a lawsuit,including
attorneys' fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. If not
prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.
GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of South
Dakota without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of South Dakota.
CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender's request to
submit to the jurisdiction of the courts of Brookings County, State of South
Dakota.
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether
checking,savings, or some other account). This includes all accounts Borrower
holds jointly with someone else and all accounts Borrower may open in the
future. However , this does not include any IRA or Keogh accounts, or any trust
accounts for which setoff would be prohibited by law. Borrower authorizes
Lender,to the extent permitted by applicable law, to charge or setoff all sums
owing on the debt against any and all such accounts.
COLLATERAL. This loan is unsecured.
SBA NOTICES. When SBA is the holder, this Note will be interpreted and enforced
under Federal law, including SBA regulations. Lender or SBA may use state or
local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes. By using such procedures, SBA does not
waive any Federal immunity from state or local control, penalty,tax, or
liability. As to this Note, Borrower may not claim or assert against SBA any
local or state law to deny any obligation, defeat any claim of SBA,or preempt
Federal law.
SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower's heirs, personal representatives, successors and assigns,and
shall inure to the benefit of Lender and its successors and assigns.
GENERAL PROVISIONS. If any part of th s Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive presentment, demand for payment, and notice of dishonor. Upon any
change in the terms of this Note.and unless otherwise expressly staled in
writing, no party who signs this Note, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fall
to realize upon or perfect Lender's security interest in the collateral;and take
any other action deemed necessary by Lender without the consent of or notice to
anyone. All such parties also agree that Lender may modify this loan without the
consent of or notice to anyone other than the party with whom the modification
is made. The obligations under this Note are joint and several.
PRIOR TO SIGNING THIS NOTE,BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.
BORROWER:
 
 
 
 
 
 
 
 
 
 
 
 
SD SOYBEAN PROCESSORS LLC
 
 
 
 
By:
/s/ Thomas Kersting
April 20, 2020
 
By:
/s/ Mark Hyde
April 20, 2020
 
THOMAS KERSTING, CEO of SD SOYBEAN PROCESSORS LLC
 
 
MARK E HYDE, CFO of SD SOYBEAN PROCESSORS LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LENDER:
 
 
 
 
 
 
 
 
 
 
 
 
FIRST BANK & TRUST
 
 
 
 
 
X
/s/ Steven Hogie
April 19, 2020
 
 
 
 
 
Steven Hogie, Vice President
 
 
 
 
 






--------------------------------------------------------------------------------

Exhibit 10.1







